Citation Nr: 0915213	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.  

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus of the left foot.  

6.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for residuals of a 
fractured nose.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to service connection for a right knee 
disorder.  

10.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
January 2006, including service in Saudi Arabia from August 
1990 to March 1991 and in Afghanistan from December 2001 to 
May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Salt Lake City, 
Utah.  Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Newark, New 
Jersey.  

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.  

The claims for service connection for a bilateral knee 
disability and migraine headaches, and for initial increased 
ratings for lumbar strain, bilateral plantar fasciitis, 
hallux valgus of the left foot, and GERD are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claims for 
service connection for residuals of a fractured nose and for 
sleep apnea, and for an initial increased rating for 
hypertension be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for residuals of a 
fractured nose have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for sleep apnea have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2008).  

3.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for an initial increased rating for 
service-connected hypertension have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

During a conference held prior to the January 2009 hearing, 
the Veteran expressed his intention to withdraw from 
appellate review his claims for service connection for 
residuals of a fractured nose and for sleep apnea, and for an 
initial increased rating for hypertension.  His intentions 
were noted on the record at the hearing.  Hearing transcript 
(T.) at 2.  A copy of the transcript of the hearing is 
included in the claims folder.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to these claims is 
not appropriate.  The Board does not have jurisdiction over 
these withdrawn issues and, as such, must dismiss the appeal 
of these claims.  


ORDER

The claim for service connection for residuals of a fractured 
nose is dismissed without prejudice.  

The claim for service connection for sleep apnea is dismissed 
without prejudice.  

The claim for an initial rating in excess of 10 percent for 
service-connected hypertension is dismissed without 
prejudice.  




REMAND

Claims for Service Connection (Knees and Headaches).  As 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  A complete and thorough review of the claims folder 
indicates that the RO has not furnished the Veteran with a 
VCAA notification letter pertaining to his bilateral knee and 
migraine headache claims.  A remand of these issues is, 
therefore, necessary to accord the RO, through the Appeals 
Management Center in Washington, D.C., an opportunity to 
correct this deficiency.  

With regard to the Veteran's claim for service connection for 
a bilateral knee disability in particular, the Board notes 
that service treatment records reflect medical care for 
bilateral knee pain on multiple occasions between August 1984 
and November 2004.  At the September 2005 separation 
examination, he described achy bilateral knees for 
approximately 15 years.  Because, however, the physical 
examination of these joints was negative, the examiner 
concluded that the Veteran had no chronic disabling 
disability of either knee.  

A report of a VA peripheral neuropathy examination conducted 
in April 2007 notes that the Veteran's past medical history 
includes "knee arthritis."  X-rays taken of the knees in 
February 2009 showed early degenerative changes on the right 
as well as calcification of the infrapatellar ligament, 
osteophytic change of the posterolateral patella, and 
narrowing of the medial joint compartment on the left.  

Magnetic resonance imaging completed on the Veteran's knees 
on the same day showed anterior horn lateral meniscus 
degeneration versus early meniscal tear and mild degenerative 
changes predominantly in the patellofemoral region on the 
right as well as mild degenerative changes most severe in the 
patellofemoral region, anterior horn lateral meniscus tear 
with small effusion, and pre-patellar bursitis on the left.  

The Veteran has not been accorded a VA examination pertaining 
to his knee pathology.  In light of the in-service episodes 
of knee pain and the post-service diagnoses of knee 
disabilities, the Board finds that, on remand, the Veteran 
should be accorded a VA examination to determine the nature, 
extent, and etiology of his current bilateral knee disorder.  

With regard to the Veteran's claim for service connection for 
a migraine headache disability in particular, the Board notes 
that service treatment records reflect medical care for 
tension headaches on several occasions.  At the September 
2005 separation examination, he described tightness around 
his frontotemporal region approximately four to five times 
per week.  Tension headaches were diagnosed.  

At the recent hearing, the Veteran testified that he 
continued to experience headaches approximately once a week.  
He further explained that, prior to having his hypertension 
controlled, he had been getting headaches approximately three 
to four times per week.  T. at 11-12.  

The Veteran has not been accorded a VA examination pertaining 
to his headache pathology.  In light of the in-service 
episodes of headaches and the post-service evidence of 
continued headache pathology, the Board finds that, on 
remand, the Veteran should be accorded a VA examination to 
determine the nature, extent, and etiology of any current 
headache disability (separate and distinct from his service-
connected hypertension) that he may have.  

Claims for Increased Ratings (Lumbar Strain, Plantar 
Fasciitis, Hallux Valgus, GERD).  At the service retirement 
examination conducted in September 2005, the Veteran 
described low back and foot pain.  In addition, he reported 
having no swallowing, digestive, or acid reflux problems 
while continuing to take medication on a daily basis for 
GERD.  

The physical evaluation completed at that time demonstrated 
tenderness to palpation and limited motion of his low back 
and subjective tenderness on palpation of both soles.  An 
abdominal examination was negative.  The Veteran was 
discharged from active duty in January 2006.  To date, he has 
not been accorded VA examinations pertinent to his lumbar 
strain, bilateral plantar fasciitis, left hallux valgus, and 
GERD.  

At the recent hearing, the Veteran has described a worsening 
of his low back, foot, and gastrointestinal symptomatology 
since the September 2005 separation examination.  See, e.g., 
T. at 3.  Specifically, he reports having increased pain and 
limitation of motion of his low back; increased stiffness, 
tenderness, and pain in his feet; and increased frequency of 
GERD episodes (which interfere with his daily activities).  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  

In light of the Veteran's contentions of increased 
symptomatology since the service separation examination in 
September 2005, as well as the fact that he has not been 
accorded post-service VA examinations pertinent to these 
service-connected disabilities, the Board finds that current 
VA examinations are necessary to determine the current nature 
and extent of his service-connected lumbar strain, bilateral 
plantar fasciitis, hallux valgus of the left foot, and GERD.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a VCAA 
notification letter pertaining to his 
claims for service connection for a 
bilateral knee disorder and for migraine 
headaches.  

2.  Obtain copies of records of low back, 
foot, gastrointestinal, knee, and headache 
treatment that the Veteran may have 
received at the East Orange VA Medical 
Center since October 2008.  Associate all 
such previously-unobtained records that 
are available with the claims folder.  

3.  Schedule the Veteran for a VA 
examination(s) to determine the nature and 
extent of his lumbar strain, bilateral 
plantar fasciitis, and hallux valgus of 
the left foot, and to determine the 
nature, extent, and etiology of any 
bilateral knee disability that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  All pertinent pathology should 
be noted in the examination report.  

a.  With regard to the Veteran's lumbar 
strain, the examiner should discuss any 
limitation of motion of the lumbar spine 
that is found to be associated with his 
low back disability.  In addition, the 
examiner should note the presence 
(including frequency and degree) or 
absence of muscle spasm, guarding, gait 
abnormalities, spinal contour 
abnormalities (such as scoliosis, reversed 
lordosis, or abnormal kyphosis), ankylosis 
of the thoracolumbar spine, ankylosis of 
the entire spine.  

Also, the examiner should discuss whether 
the Veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his low back repeatedly over a period of 
time.  

b.  With regard to the Veteran's bilateral 
plantar fasciitis, the examiner is asked 
to discuss the presence (including degree) 
or absence of toe(s) tending to 
dorsiflexion, limitation of dorsiflexion 
at the ankle to a right angle, shortened 
plantar fascia, tenderness under the 
metatarsal heads, contraction of the 
plantar fascia with dropped forefoot, all 
toes hammer toes, painful callosities, and 
varus deformity.  

c.  The examiner should note any 
additional pathology associated with 
hallux valgus of the Veteran's left foot.  

d.  For any bilateral knee disorder 
diagnosed on examination, the examiner 
should express an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to active 
service.  

Complete rationale should be given for all 
opinions reached.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his GERD.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, if any, should 
be performed.  

All pertinent gastrointestinal pathology 
should be noted in the examination report.  
In particular, the examiner is asked to 
the presence (including frequency) or 
absence of dysphagia; pyrosis; 
regurgitation; substernal, arm, or 
shoulder pain; vomiting; material weight 
loss; hematemesis; melena; and anemia.  In 
addition, the examiner is asked to express 
an opinion as to the affect of the 
Veteran's GERD on his health.  Complete 
rationale should be given for all opinions 
reached.  

5.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology any chronic headache 
disability that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  

All pertinent headache pathology should be 
noted in the examination report.  For any 
chronic headache disorder (separate and 
distinct from the service-connected 
hypertension) which is diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active service.  
Complete rationale should be given for all 
opinions reached.  

6.  Thereafter, re-adjudicate the issues 
remaining on appeal.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


